Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-24 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA :
	- claims 19-24 are amended
b.	This is a second non-final action on the merits based on Applicant’s claims submitted on 03/17/2021.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recites sufficient structure (see Drawings 7-11), materials, or acts to entirely perform the recited function.  Such claim limitations are: “means for mapping” and “means for providing” in claim 13 and “means for receiving” in claim 16.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the 
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Response to Arguments

Regarding claims 19-24 previously rejected under 35 U.S.C. § 101, claims 19-24 have been amended according to the examiner's recommendation and thus the previous rejection has been withdrawn.
Regarding claims 1-4, 7-10, 13-16, and 19-22 previously rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cao et al. US Pub 2017/0111147 (hereinafter “Cao”), Applicant's arguments, see “For example, Cao fails to disclose or suggest at least the features of “map, at a first user equipment (UE), a first set of pilot symbols and a first set of data symbols to a plurality of tones, each pilot symbol in the first set of pilot symbols being mapped on a tone that is used by a second UE to carry a data symbol,” as recited in independent claim 1.” on page 8, filed on 03/17/2021, have been fully considered and are persuasive. Therefore, the previous rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Kim et al. US Pub 2008/0032630 (hereinafter “Kim”). See sections Claim Rejections - 35 USC § 102 and Claim Rejections - 35 USC § 103 below for complete details.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-8, 13-14, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. US Pub 2008/0032630 (hereinafter “Kim”).
Regarding claim 1
Kim discloses an apparatus for wireless communication (“FIG. 1 shows a wireless communication system 100 with multiple Node Bs 110 and multiple UEs 120.” [0022]), comprising: 
a processing system (i.e. “symbol-to-subcarrier mapper 1120” in Fig. 11; [0079]) configured to:
map, at a first user equipment (UE) (“FIG. 11 shows a block diagram of a design of TX data and signaling processor 1020y at multi-antenna UE 120y in FIG. 10.” [0078]), a first set of pilot symbols and a first set of data symbols to a plurality of tones (“A symbol-to-subcarrier mapper 1120 may receive the data and pilot symbols from processors 1110 through 1116 and may map these symbols to the proper subcarriers on the proper antennas in the proper symbol periods.  Mapper 1120 may map data symbols to data subcarriers, map pilot symbols to pilot subcarriers, provide the mapped data symbols to the proper antenna(s) in each data symbol period, and provide the mapped pilot symbols to the proper antenna(s) in each pilot symbol period.” [0079]), 
each pilot symbol in the first set of pilot symbols being mapped on a tone that is used by a second UE to carry a data symbol (“In general, a time frequency block may be assigned to any number of UEs for MU-MIMO or to a single UE with any number of transmit antennas for SU-MIMO.  For MU-MIMO, different UEs may share the same data subcarriers but may be assigned different pilot subcarriers (e.g., as shown in FIG. 3A) or may share the same pilot subcarriers (e.g., as shown in FIG. 3B).  For SU-MIMO, the different antennas at a single UE may share the same data subcarriers that be assigned different pilot subcarriers (e.g., as shown in FIG. 3A) or may share the same pilot subcarriers (e.g., as shown in FIG. 3B).  For both SU-MIMO and MU-MIMO, the Node B may derive a channel estimate for each UE antenna across frequency and possibly time based on the pilot subcarriers assigned to that UE antenna.  For simplicity, much of the description below assumes UEs with two antennas.” [0038]. Henceforth Kim teaches different UEs share same mapped data subcarriers (i.e., data tones) and same pilot subcarriers (i.e., pilot tones); and
provide the mapped first set of pilot symbols and the mapped first set of data symbols for transmission over the plurality of tones (“provide the mapped pilot symbols to the proper antenna(s) in each pilot symbol period.  For example, mapper 1120 may map data and pilot symbols for the REQCH as shown in FIG. 5A, 5B or 5C.  Mapper 1120 may provide one or more streams of mapped symbols in each symbol period, e.g., depending on the number of available PAs.  For example, mapper 1120 may provide (i) one mapped symbol stream to different antennas in different symbol periods if one PA is available or (ii) multiple mapped symbol streams to multiple antennas if multiple PAs are available.” [0079]).

Regarding claim 2
Kim previously discloses the apparatus of claim 1, 
Kim further discloses wherein a data symbol in the first set of data symbols is mapped on a tone (i.e. data subcarriers) that is used by the second UE to carry a pilot symbol (“different UEs may share the same data subcarriers but may be assigned different pilot subcarriers (e.g., as shown in FIG. 3A) or may share the same pilot subcarriers (e.g., as shown in FIG. 3B).” [0038]).

Regarding claim 7
A method for wireless communication, comprising:
mapping, at a first user equipment (UE), a first set of pilot symbols and a first set of data symbols to a plurality of tones, each pilot symbol in the first set of pilot symbols being mapped on a tone that is used by a second UE to carry a data symbol; and
providing the mapped first set of pilot symbols and the mapped first set of data symbols for transmission over the plurality of tones.
The scope and subject matter of method claim 7 is drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore method claim 7 corresponds to apparatus claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 8
The method of claim 7, wherein a data symbol in the first set of data symbols is mapped on a tone that is used by the second UE to carry a pilot symbol.
The scope and subject matter of method claim 8 is drawn to the method of using the corresponding apparatus claimed in claim 2. Therefore method claim 8 corresponds to apparatus claim 2 and is rejected for the same reasons of anticipation as used in claim 2 rejection above.

Regarding claim 13
An apparatus for wireless communication, comprising:
means for mapping, at a first user equipment (UE), a first set of pilot symbols and a first set of data symbols to a plurality of tones, each pilot symbol in the first set of pilot symbols being mapped on a tone that is used by a second UE to carry a data symbol; and
means for providing the mapped first set of pilot symbols and the mapped first set of data symbols for transmission over the plurality of tones.
The scope and subject matter of apparatus claim 13 is similar to the scope and subject matter as claimed in claim 1. Therefore apparatus claim 13 corresponds to apparatus claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 14
The apparatus of claim 13, wherein a data symbol in the first set of data symbols is mapped on a tone that is used by the second UE to carry a pilot symbol.
The scope and subject matter of apparatus claim 14 is similar to the scope and subject matter as claimed in claim 2. Therefore apparatus claim 14 corresponds to apparatus claim 2 and is rejected for the same reasons of anticipation as used in claim 2 rejection above.

Regarding claim 19
 A computer-readable medium storing computer-executable code for wireless communication by an apparatus, comprising code to:
map, at a first user equipment (UE), a first set of pilot symbols and a first set of data symbols to a plurality of tones, each pilot symbol in the first set of pilot symbols being mapped on a tone that is used by a second UE to carry a data symbol; and
provide the mapped first set of pilot symbols and the mapped first set of data symbols for transmission over the plurality of tones.


Regarding claim 20
The computer-readable medium of claim 19, wherein a data symbol in the first set of data symbols is mapped on a tone that is used by the second UE to carry a pilot symbol.
The scope and subject matter of non-transitory computer readable medium claim 20 is drawn to the computer program product of using the corresponding apparatus claimed in claim 2. Therefore computer program product claim 20 corresponds to apparatus claim 2 and is rejected for the same reasons of anticipation as used in claim 2 rejection above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 3, 9, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, and in view of Gore et al. US Pub 2008/0112495 (hereinafter “Gore”).
Regarding claim 3
Kim previously discloses the apparatus of claim 1, 
Kim does not specifically teach cyclic shift.
In an analogous art, Gore discloses wherein the first set of pilot symbols are transmitted on tones (as taught by Kim) shifted by a cyclic shift from a second set of pilot symbols that is concurrently transmitted by the second UE (i.e. “transmitter”; “Pilot interference cancellation using cyclic-shift codes may be used for any number of interfering transmitters.” [0096] and furthermore “FIG. 11 shows the channel impulse responses for multiple transmitters with the cyclic-shift codes.  The channel impulse responses for transmitters 0, 1, and M are shown at the top of FIG. 11.  The channel impulse response for each transmitter starts at a different tap index, which is determined by its cyclic-shift code.  The multiplication of the received pilot symbols with the cyclic-shift code for the desired transmitter circularly shifts the channel impulse responses for all transmitters such that the channel impulse response for the desired transmitter starts at tap index 1.” [0095]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s techniques for performing channel estimation, to include Gore’s method of pilot transmission and channel estimation in the presence of multiple transmitters in order to reduce inter-UE interference (Gore [0006]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Gore’s method of pilot transmission and channel estimation in the presence of multiple transmitters into Kim’s techniques for performing channel estimation since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 9
The method of claim 7, wherein the first set of pilot symbols are transmitted on tones shifted by a cyclic shift from a second set of pilot symbols that is concurrently transmitted by the second UE.
The scope and subject matter of method claim 9 is drawn to the method of using the corresponding apparatus claimed in claim 3. Therefore method claim 9 corresponds to apparatus claim 3 and is rejected for the same reasons of anticipation as used in claim 3 rejection above.

Regarding claim 15
The apparatus of claim 13, wherein the first set of pilot symbols are transmitted on tones shifted by a cyclic shift from a second set of pilot symbols that is concurrently transmitted by the second UE.
The scope and subject matter of apparatus claim 15 is similar to the scope and subject matter as claimed in claim 3. Therefore apparatus claim 15 corresponds to apparatus claim 3 and is rejected for the same reasons of anticipation as used in claim 3 rejection above.

Regarding claim 21
The computer-readable medium of claim 19, wherein the first set of pilot symbols are transmitted on tones shifted by a cyclic shift from a second set of pilot symbols that is concurrently transmitted by the second UE.
The scope and subject matter of non-transitory computer readable medium claim 21 is drawn to the computer program product of using the corresponding apparatus claimed in claim 3. Therefore computer program product claim 21 corresponds to apparatus claim 3 and is rejected for the same reasons of anticipation as used in claim 3 rejection above.

Claims 4, 5, 10, 11, 16, 17, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Gore, and further in view of Fan et al. US Pub 2013/0176881 (hereinafter “Fan”).
Regarding claim 4
Kim, as modified by Gore, previously discloses the apparatus of claim 3, 
Kim and Gore do not specifically teach wherein the processing system is further configured to receive the cyclic shift for staggering the first set of pilot symbols from a base station.
In an analogous art, Fan discloses wherein the processing system is further configured to receive the cyclic shift for staggering the first set of pilot symbols from a base station (“the eNB may determine the resource ID by estimating the average noise the eNB could observe from an interfering UE assuming the UE is using a particular cyclic shift index.  In one of aspect, the eNB may process a subset of possible cyclic shift indices.” [0098])
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s techniques for performing channel estimation, as modified by Gore, to include Fan’s method for blind interference cancellation in order to reduce inter-UE interference (Fan [0008]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Fan’s method for blind interference cancellation into Kim’s techniques for performing channel estimation since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 5
Kim, as modified by Gore, previously discloses the apparatus of claim 3, 

In an analogous art, Fan discloses wherein the cyclic shift for staggering the first set of pilot symbols is randomly selected from a set of cyclic shift values based on an identifier associated with the first UE (“In another aspect, the semi-static parameters may include, for example, eNB cell ID and a network identifier of the interfering UE.  In one aspect, a payload size, a cyclic shift index per LFDM symbol or whether the interfering UE is sending a control CQI in a subframe may be unknown.  In such an aspect, at least one of the following may be derived from the one or more semi-static parameters: a CGS root sequence, a common shift offsets for each LFDM symbol in a subframe detected by the serving eNB cell ID, a scrambling sequence is detected using the eNB cell ID and the network identifier of the interfering UE, etc.” [0109]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s techniques for performing channel estimation, as modified by Gore, to include Fan’s method for blind interference cancellation in order to reduce inter-UE interference (Fan [0008]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Fan’s method for blind interference cancellation into Kim’s techniques for performing channel estimation since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 10
The method of claim 9, further comprising receiving the cyclic shift for staggering the first set of pilot symbols from a base station.


Regarding claim 11
The method of claim 9, wherein the cyclic shift for staggering the first set of pilot symbols is randomly selected from a set of cyclic shift values based on an identifier associated with the first UE.
The scope and subject matter of method claim 11 is drawn to the method of using the corresponding apparatus claimed in claim 5. Therefore method claim 11 corresponds to apparatus claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 16
The apparatus of claim 15, further comprising:
means for receiving the cyclic shift for staggering the first set of pilot symbols from a base station.
The scope and subject matter of apparatus claim 16 is similar to the scope and subject matter as claimed in claim 4. Therefore apparatus claim 16 corresponds to apparatus claim 4 and is rejected for the same reasons of anticipation as used in claim 4 rejection above.

Regarding claim 17
The apparatus of claim 15, wherein the cyclic shift for staggering the first set of pilot symbols is randomly selected from a set of cyclic shift values based on an identifier associated with the first UE.


Regarding claim 22
The computer-readable medium of claim 21, further comprising code to receive the cyclic shift for staggering the first set of pilot symbols from a base station.
The scope and subject matter of non-transitory computer readable medium claim 22 is drawn to the computer program product of using the corresponding apparatus claimed in claim 4. Therefore computer program product claim 22 corresponds to apparatus claim 4 and is rejected for the same reasons of anticipation as used in claim 4 rejection above.

Regarding claim 23
The computer-readable medium of claim 21, wherein the cyclic shift for staggering the first set of pilot symbols is randomly selected from a set of cyclic shift values based on an identifier associated with the first UE.
The scope and subject matter of non-transitory computer readable medium claim 23 is drawn to the computer program product of using the corresponding apparatus claimed in claim 5. Therefore computer program product claim 23 corresponds to apparatus claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Claims 6, 12, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, and in view of Werner et al. US Pub 2016/0028513 (hereinafter “Werner”).
Regarding claim 6
Kim previously discloses the apparatus of claim 1, 

In an analogous art, Werner discloses wherein the first set of data symbols is associated with a same code block (“the mapping may ensure that a reoccurring resource element puncturing pattern that is identical in all allocated PRBs will create punctured OFDM symbols in all code blocks, and that the number of punctured data symbols will be substantially the same for all code blocks.” [0104]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s techniques for performing channel estimation, to include Werner’s method for data transmission to or from a user equipment (UE) in order to efficiently provide channel estimation (Werner [0008]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Werner’s method for data transmission to or from a user equipment (UE) into Kim’s techniques for performing channel estimation since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 12
The method of claim 7, wherein the first set of data symbols is associated with a same code block.
The scope and subject matter of method claim 12 is drawn to the method of using the corresponding apparatus claimed in claim 6. Therefore method claim 12 corresponds to apparatus claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Regarding claim 18
The apparatus of claim 13, wherein the first set of data symbols is associated with a same code block.
The scope and subject matter of apparatus claim 18 is similar to the scope and subject matter as claimed in claim 6. Therefore apparatus claim 18 corresponds to apparatus claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Regarding claim 24
The computer-readable medium of claim 19, wherein the first set of data symbols is associated with a same code block.
The scope and subject matter of non-transitory computer readable medium claim 24 is drawn to the computer program product of using the corresponding apparatus claimed in claim 6. Therefore computer program product claim 24 corresponds to apparatus claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411
/JAE Y LEE/Primary Examiner, Art Unit 2466